DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 11/16/2021 amending Claims 1 – 4, 7, 10 – 13 and 19. Claims 1 – 20 are examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Awa Carole Diop on 02/08/2022.
The application has been amended as follows: 
	Claims 1, 10 and 19 have been amended to - -

obtaining, from an autothrottle controller, a digital power request, the digital power request based on an autothrottle input to the autothrottle controller; 
in response to obtaining the digital power request, terminating a manual input mode for the engine, the engine, when in the manual input mode, controlled based on a power request obtained from a manual input associated with the engine; 
engaging an autothrottle mode for controlling the engine based on the digital power request rather than on the power request obtained from the manual input; and 
adjusting a position of the manual input with the autothrottle controller based on the digital power request for controlling a transition of the engine out of the autothrottle mode.

10. (Currently amended) A system for controlling autothrottle of an engine for a turbopropeller-powered aircraft, comprising: 
a processing unit configured to execute computer-readable program instructions; and 
a non-transitory computer-readable medium coupled to the processing unit and comprising the computer-readable program instructions 
obtaining, from an autothrottle controller, a digital power request, the digital power request based on an autothrottle input to the autothrottle controller; Page 3 of 7Appl. No. : 16/173,330Attorney Docket No.: 05002993-2337US Amdt. Dated November 16, 2021 Reply to Office Action of September 16, 2021

engaging an autothrottle mode for controlling the engine based on the digital power request rather than on the power request obtained from the manual input; and
adjusting a position of the manual input based on the digital power request for controlling a transition of the engine out of the autothrottle mode.

19. (Currently amended) A method for controlling autothrottle of a powerplant of an aircraft, the powerplant comprising an engine and a propeller, the method comprising:
obtaining, from an autothrottle controller, a digital thrust request, the digital thrust request based on an autothrottle input to the autothrottle controller; 
in response to obtaining the digital thrust request, terminating a manual input mode for the powerplant, the engine and the propeller, when in the manual input mode, controlled based on a power request obtained from a manual input associated with the engine; 
engaging an autothrottle mode for the powerplant for controlling the engine and the propeller based on the digital thrust request rather than on the power request obtained from the manual input; and 
 with the autothrottle controller based on the digital power request for performing a transition of the powerplant out of the autothrottle mode. - -

Allowable Subject Matter
Claim 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Lisio (Pub. No.: US 2018/0237125 A1) does not teach in combination with the other claim limitations:
In the independent claim 1, a method for controlling autothrottle of an engine for a turbopropeller-powered aircraft comprising adjusting a position of the manual input based on the digital power request for controlling a transition of the engine out of the autothrottle mode.
The Lisio autothrottle controller 204 can communicate directly with the engine controller 210 (i.e., “fuel flow valve command” in par. 29) as discussed in the final rejection at annotated fig. 2 on p. 8 and corresponding text.  Lisio autothrottle 204 can communicate with the engine controller 210 via the manual input 202 and adjust the manual input according to discussion in par. 30 however in this scenario the engine is controlled based on request from manual input rather than based on digital power request.  Lisio does not discuss “adjusting a position of the manual input based on the digital power request for controlling a transition of the engine out of the autothrottle mode”.  Applicant invention adjusts the manual input to avoid “a mismatch between the actual power level of the engine 150 and the power level which would be requested if 
Landers (Pub. No. US 20210016871 A1) teaches (fig. 2) similar structure to Lisio wherein Landers precludes adjusting manual input throttle lever with servo 40 via line 40 when engine controller 34 is controlled by digital power request 46 from autothrottle 28 and no discussion of transition was found be examiner (i.e. either line 40 or line 46 is used and not both as discussed in par. 24).  Dressler (US Patent 5188316) teaches adjusting manual input for a transition out of autothrottle mode wherein the pilot adjusts the manual input.  Lambton (US 2021/0371083 A1) appears to teach in par. 172 adjusting a manual input however there is no discussion of a turbine engine and it is not clear if the “throttle setting” represents 1) a setting already sent to the engine controller or 2) the setting sent to the power lever for the power lever to communicate to the engine controller.  Hedrick (Pub. US 20180170567 A1) teaches an autothrottle 48 that can adjust a manual input 12 wherein the manual input 12 communicates with the engine fuel control via a non-digital power request via cable 22.  Additionally no discussion of a transition was found by examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741